DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending.  Claims 1, 7, 13 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 7, 13 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 02/23/2021 have been fully considered but they are not persuasive.
In light of applicant’s claim amendments, the rejection under 35 USC § 112  is withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of 
	Applicant seems to assert that the secondary reference fails to teach searching for place names.  The Examiner respectfully disagrees.  Fournier teaches searching for street abbreviations, state codes and zip codes, all of which are names (codes) for places.  Fournier was relied on for searching for place names.  Butt teaches searching bytes preceding and following suspected sensitive data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al. (US Pub. 20120023117 A1) and further in view of Fournier (US Pub. 20100088305 A1).

Regarding claim 1 (currently amended), Butt discloses a system for identifying potentially sensitive information, comprising: a scanning device that communicates with a memory device that stores data including potentially sensitive information (claim 1- A system for identifying potentially sensitive information, comprising: a scanning device configured to communicate with a memory device that stores data including potentially sensitive information) comprising a unique identifier associated with a specific individual defining a sensitive data string (para. 65- searches for other sensitive types of information, including bank account numbers, Social Security numbers, drivers license numbers, and the like.), the scanning device programmed to: 
determine whether a number of sequential bytes corresponding to decimal numbers and/or dashes corresponds to a length of a sensitive data string (para. 11- the length or number of sequential bytes that represent characters of interest (e.g., decimal numerals, etc.) corresponds to the length of or number of characters in potentially sensitive information (e.g., a possible account number for a payment card, etc.) the sequence may be identified as a "tagged string," which includes potentially sensitive information.); 
identify a string of sequential enumerated bytes that falls within the length of the sensitive data string as a suspected sensitive data string (para. 45- In the sequential search, bytes adjacent to both "sides" of the tagged numeric byte may be evaluated to determine whether or not they also correspond to decimal numerals. The sequential search may continue until a determination is made that the number of sequential bytes that correspond to decimal numerals is too short (e.g., <13 digits, etc.) or too long (e.g., >16 digits, etc.) to comprise an account number for a credit card or debit card.); and search for a place name within a predetermined number of bytes preceding the suspected sensitive data string and a predetermined number of bytes following the suspected sensitive data string (para. 12- further evaluation may include a delimiter search, in which the bytes adjacent to the beginning and end of the string of bytes that correspond to a tagged string of data are evaluated to determine whether an known delimiter character has been used to set a string of bytes that may corresponding to sensitive information apart from adjacent data. In another embodiment, potentially sensitive information may be evaluated to determine whether or not it includes a known identifier that typically accompanies a particular type of sensitive information (e.g., a bank identification number (BIN) of a payment card account number, etc). A search for a known identifier may be effected using a so-called "trie" algorithm. Ordinal searching may be used to determine whether known delimiters have been used to set a tagged string of data apart from other data and/or to determine whether a tagged string of data includes a known identifier). 
	Butt does not specifically teach that the further evaluation include search for a place name.  However, this concept is known and used in the art as evidenced by Fournier (para. 42-43) and therefore, one skilled in the art would have found it obvious to utilize it in Butt a simple alternative to achieve the desirable effect of increasing the confidence that a particular data string corresponds to sensitive information as suggested by Butt (para. 13)

Regarding claim 2, Butt discloses in the system of claim 1, wherein the scanning device is programmed to scan every n-th byte of at least a portion of the data. (claim 2- wherein the scanning device is programmed to scan every n-th byte of at least a portion of the data)

Regarding claim 3, Butt discloses in the system of claim 2, wherein n is a possible length of the sensitive data string. (claim 4- wherein the scanning device is programmed to scan every n-th byte of at least a portion of the data)

Regarding claim 4, Butt discloses in the system of claim 3, wherein the sensitive data string comprises a personal identification number. (para. 29- An evaluation system 10 may be used in a variety of contexts or environments where sensitive information (e.g., account numbers, usernames and associated passwords, Social Security numbers or similar identifiers, etc.))

Regarding claim 5, Butt discloses in the system of claim 4, wherein n is six, eight, nine, or eleven. (claim 3- n is an integer from four to sixteen)

Regarding claim 6, Butt discloses in the system of claim 1, wherein the scanning device is further programmed to: sequentially evaluate and enumerate bytes preceding and following each suspected sensitive data string until a value of a preceding sequentially evaluated byte and a value of a following sequentially evaluated byte do not correspond to a letter of an alphabet. (para. 12- further evaluation may include a delimiter search, in which the bytes adjacent to the beginning and end of the string of bytes that correspond to a tagged string of data are evaluated to determine whether an known delimiter character has been used to set a string of bytes that may corresponding to sensitive information apart from adjacent data. In another embodiment, potentially sensitive information may be evaluated to determine whether or not it includes a known identifier that typically accompanies a particular type of sensitive information (e.g., a bank identification number (BIN) of a payment card account number, etc). A search for a known identifier may be effected using a so-called "trie" algorithm. Ordinal searching may be used to determine whether known delimiters have been used to set a tagged string of data apart from other data and/or to determine whether a tagged string of data includes a known identifier)

Regarding claim 7 (currently amended), Fournier discloses in the system of claim 6, wherein the scanning device is further programmed to: determine whether a number of sequential enumerated bytes corresponding to a letter of the alphabet preceding the suspected sensitive data string and/or following the suspected sensitive data string correspond to a number of a sequence of letters of the alphabet expected to be a part of the potentially sensitive information, and an expected location of the sequence of letters of the alphabet relative to the suspected sensitive data string; and if the number of sequential enumerated bytes corresponding to a letter of the alphabet preceding the suspected sensitive data string and/or following the suspected sensitive data string correspond to the number of the sequence of letters and the expected location of the sequence of letters of the alphabet, including the sequential enumerated bytes corresponding to a letter of the alphabet in the suspected sensitive data string. (para. 42-43- each string for sequences of words that include a number followed by one or two words consisting of letters which in turn is followed by a recognized street abbreviation… each string for zip codes and recognized two character state abbreviations. It also counts occurrences of two word sequences consisting of a state abbreviation followed by a valid zip code)

Regarding claim 8, Fournier  discloses in the system of claim 7, wherein the scanning device is further programmed to: determine whether values of sequential enumerated bytes corresponding to a letter of the alphabet preceding the suspected sensitive data string correspond to acceptable values for letters expected to be at a same location in the suspected sensitive data string; and if values of sequential enumerated bytes corresponding to a letter of the alphabet preceding the suspected sensitive data string correspond to acceptable values for letters expected to be at a same location in the suspected sensitive data string, including the sequential enumerated bytes corresponding to a letter of the alphabet in the suspected sensitive data string. (para. 43- The module counts all two letter words and checks whether each two letter word is a valid state name abbreviation, as specified by the United States Post Office. The module 270 also searches each string for numbers and checks that number against a set of rules associated with zip codes. These rules include the specification that zip codes be either a sequence of contiguous digits that is five digits in length or sequence that is nine digits in length with a hyphen between the fifth and sixth digits. If a sequence of bytes matching either of these patterns is detected, a basic format match is declared)

Regarding claim 9, Fournier discloses in the system of claim 1, wherein the scanning device is programmed to search for a place name within a predetermined number of bytes preceding the suspected sensitive data string and a predetermined number of bytes following the suspected sensitive data string by: identifying at least one potential place name within the predetermined number of bytes; and confirming that the at least one potential place name corresponds to a library of acceptable place names. (para. 43- The module counts all two letter words and checks whether each two letter word is a valid state name abbreviation, as specified by the United States Post Office. The module 270 also searches each string for numbers and checks that number against a set of rules associated with zip codes. These rules include the specification that zip codes be either a sequence of contiguous digits that is five digits in length or sequence that is nine digits in length with a hyphen between the fifth and sixth digits. If a sequence of bytes matching either of these patterns is detected, a basic format match is declared)

Regarding claim 10, Fournier discloses in the system of claim 9, wherein the scanning device is programmed to search for at least two place names within the predetermined number of bytes preceding the suspected sensitive data string and the predetermined number of bytes following the suspected sensitive data string. (para. 42- each string for sequences of words that include a number followed by one or two words consisting of letters which in turn is followed by a recognized street abbreviation. The number at the beginning of the street address must start with a contiguous sequence of digits, with the first digit not equal to zero. This number may have an optional letter at the end before the space preceding the one or two words of the street name.)

Regarding claim 11, Fournier discloses in the system of claim 10, wherein the scanning device is further programmed to: confirm that the at least two place names correspond to one another. (para. 42- each string for sequences of words that include a number followed by one or two words consisting of letters which in turn is followed by a recognized street abbreviation. The number at the beginning of the street address must start with a contiguous sequence of digits, with the first digit not equal to zero. This number may have an optional letter at the end before the space preceding the one or two words of the street name.)

Regarding claim 12, Butt discloses in the system of claim 1, wherein the scanning device is programmed to: identify the sequential bytes corresponding to decimal numbers and/or dashes by: evaluating a plurality of intermittently spaced, evaluated bytes of the data; tagging each evaluated byte of the plurality of intermittently spaced, evaluated bytes that corresponds to a decimal number or a dash to provide a tagged byte; sequentially evaluating and enumerating bytes preceding and following each tagged byte until a value of a preceding sequentially evaluated byte and a value of a following sequentially evaluated byte do not correspond to decimal numbers or dashes. (claim 10)

Regarding claim 13, Butt discloses a system for identifying potentially sensitive information, comprising: a scanning device that communicates with a memory device that stores data including potentially sensitive information (claim 1- A system for identifying potentially sensitive information, comprising: a scanning device configured to communicate with a memory device that stores data including potentially sensitive information) comprising a unique identifier associated with a specific individual defining a sensitive data string (para. 65- searches for other sensitive types of information, including bank account numbers, Social Security numbers, drivers license numbers, and the like.), the scanning device programmed to: search for a suspected sensitive data string comprising a series of bytes that correspond to numbers and/or dashes (para. 45- In the sequential search, bytes adjacent to both "sides" of the tagged numeric byte may be evaluated to determine whether or not they also correspond to decimal numerals. The sequential search may continue until a determination is made that the number of sequential bytes that correspond to decimal numerals is too short (e.g., <13 digits, etc.) or too long (e.g., >16 digits, etc.) to comprise an account number for a credit card or debit card.); and upon identifying a suspected sensitive data string, search for a place name within a predetermined number of bytes preceding the suspected sensitive data string and a predetermined number of bytes following the suspected sensitive data string. (para. 12- further evaluation may include a delimiter search, in which the bytes adjacent to the beginning and end of the string of bytes that correspond to a tagged string of data are evaluated to determine whether an known delimiter character has been used to set a string of bytes that may corresponding to sensitive information apart from adjacent data. In another embodiment, potentially sensitive information may be evaluated to determine whether or not it includes a known identifier that typically accompanies a particular type of sensitive information (e.g., a bank identification number (BIN) of a payment card account number, etc). A search for a known identifier may be effected using a so-called "trie" algorithm. Ordinal searching may be used to determine whether known delimiters have been used to set a tagged string of data apart from other data and/or to determine whether a tagged string of data includes a known identifier)
Butt does not specifically teach that the further evaluation include search for a place name.  However, this concept is known and used in the art as evidenced by Fournier (para. 42-43) and therefore, one skilled in the art would have found it obvious to utilize it in Butt a simple alternative to achieve the desirable effect of increasing the confidence that a particular data string corresponds to sensitive information as suggested by Butt (para. 13)

Regarding claim 14, Fornier discloses in the system of claim 13, wherein, upon conducting the search for a place name, the scanning device is programmed to: identify at least one potential place name within the predetermined number of bytes; and confirm that the at least one potential place name corresponds to a library of acceptable place names. (para. 43- each string for zip codes and recognized two character state abbreviations. It also counts occurrences of two word sequences consisting of a state abbreviation followed by a valid zip code. The module counts all two letter words and checks whether each two letter word is a valid state name abbreviation)

Regarding claim 15, Fornier discloses in the system of claim 14, wherein the scanning device is programmed to search for at least two place names within the predetermined number of bytes preceding the suspected sensitive data string and the predetermined number of bytes following the suspected sensitive data string. (para. 42- each string for sequences of words that include a number followed by one or two words consisting of letters which in turn is followed by a recognized street abbreviation. The number at the beginning of the street address must start with a contiguous sequence of digits, with the first digit not equal to zero. This number may have an optional letter at the end before the space preceding the one or two words of the street name.)

Regarding claim 16, Fornier discloses in the system of claim 15, wherein the scanning device is further programmed to: confirm that the at least two place names correspond to one another. (para. 42- each string for sequences of words that include a number followed by one or two words consisting of letters which in turn is followed by a recognized street abbreviation. The number at the beginning of the street address must start with a contiguous sequence of digits, with the first digit not equal to zero. This number may have an optional letter at the end before the space preceding the one or two words of the street name.)

Regarding claim 17, Fornier discloses in the system of claim 13, wherein the scanning device is programmed to identify at least one potential place name by: identifying a series of bytes, with each byte of the series of bytes corresponding to a letter of an alphabet. (para. 42- searches each string for sequences of words that include a number followed by one or two words consisting of letters which in turn is followed by a recognized street abbreviation.)

Regarding claim 18, Fornier discloses in the system of claim 17, wherein the scanning device is further programmed to identify at least one potential place name by: identifying a series of bytes in which each byte corresponds to a letter of an alphabet and a byte immediately following the series of bytes does not correspond to a number. (para. 42- searches each string for sequences of words that include a number followed by one or two words consisting of letters which in turn is followed by a recognized street abbreviation.)

Regarding claim 19, Fornier discloses in the system of claim 17, wherein the scanning device is further programmed to identify at least one potential place name by: identifying a series of bytes in which each byte corresponds to a letter of an alphabet, a space, a dash, a period, or an apostrophe. (para. 42- searches each string for sequences of words that include a number followed by one or two words consisting of letters which in turn is followed by a recognized street abbreviation.)

Regarding claim 20, Fornier discloses in the system of claim 19, wherein the scanning device is further programmed to identify at least one potential place name by: confirming that a number of spaces and/or dashes in the series of bytes does exceed a maximum allowable number of spaces and/or dashes. (para. 43- finally counts the number of state and zip sequences which consist of a valid state abbreviation, followed by a space, which is followed by a valid zip code.)

Regarding claim 21, Fornier discloses in the system of claim 19, wherein the scanning device is further programmed to identify at least one potential place name by: confirming that a period in the series of bytes corresponds to a valid abbreviation; and/or confirming that an apostrophe in the series of bytes corresponds to a valid use for an apostrophe. (para. 15- determining if the string includes one or more state/zip pairs, wherein state/zip pairs are sequences of characters consisting of a state abbreviation followed by a space which in turn is followed by a zip code;  Note- it is well-known in the art that a period is also a valid use in abbreviations)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433